Exhibit 4.2 GREAT SOUTHERN BANCORP, INC. TO WILMINGTON TRUST COMPANY as Trustee INDENTURE Dated as of , 20 SENIOR DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE ONEDEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101.Definitions 1 SECTION 102.Compliance Certificates and Opinions 7 SECTION 103.Form of Documents Delivered to Trustee 8 SECTION 104.Acts of Holders 8 SECTION 105.Notices, etc. 9 SECTION 106.Notice to Holders; Waiver 10 SECTION 107.Effect of Headings and Table of Contents 10 SECTION 108.Successors and Assigns 11 SECTION 109.Separability Clause 11 SECTION 110.Benefits of Indenture 11 SECTION 111.No Personal Liability 11 SECTION 112.Governing Law 11 SECTION 113.Legal Holidays 11 ARTICLE TWOSECURITIES FORMS 12 SECTION 201.Forms of Securities 12 SECTION 202.Form of Trustee’s Certificate of Authentication 12 SECTION 203.Securities Issuable in Global Form 12 ARTICLE THREETHE SECURITIES 13 SECTION 301.Amount Unlimited; Issuable in Series 13 SECTION 302.Denominations 16 SECTION 303.Execution, Authentication, Delivery and Dating 16 SECTION 304.Temporary Securities 17 SECTION 305.Registration, Registration of Transfer and Exchange 19 SECTION 306.Mutilated, Destroyed, Lost and Stolen Securities 21 SECTION 307.Payment of Interest; Interest Rights Preserved 22 SECTION 308.Persons Deemed Owners 24 SECTION 309.Cancellation 24 SECTION 310.Computation of Interest 24 ARTICLE FOURSATISFACTION AND DISCHARGE 25 SECTION 401.Satisfaction and Discharge of Indenture 25 SECTION 402.Application of Trust Funds 26 ARTICLE FIVEREMEDIES 26 SECTION 501.Events of Default 26 SECTION 502.Acceleration of Maturity; Rescission and Annulment 27 SECTION 503.Collection of Indebtedness and Suits for Enforcement by Trustee 28 SECTION 504.Trustee May File Proofs of Claim 28 SECTION 505.Trustee May Enforce Claims Without Possession of Securities or Coupons 29 SECTION 506.Application of Money Collected 29 SECTION 507.Limitation on Suits 29 SECTION 508.Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 30 i SECTION 509.Restoration of Rights and Remedies 30 SECTION 510.Rights and Remedies Cumulative 30 SECTION 511.Delay or Omission Not Waiver 30 SECTION 512.Control by Holders of Securities 30 SECTION 513.Waiver of Past Defaults 31 SECTION 514.Waiver of Stay or Extension Laws 31 SECTION 515.Undertaking for Costs 31 ARTICLE SIXTHE TRUSTEE 31 SECTION 601.Notice of Defaults 31 SECTION 602.Certain Rights of Trustee 32 SECTION 603.Not Responsible for Recitals or Issuance of Securities 33 SECTION 604.May Hold Securities 33 SECTION 605.Money Held in Trust 33 SECTION 606.Compensation and Reimbursement 33 SECTION 607.Corporate Trustee Required; Eligibility 34 SECTION 608.Resignation and Removal; Appointment of Successor 34 SECTION 609.Acceptance of Appointment By Successor 35 SECTION 610.Merger, Conversion, Consolidation or Succession to Business 36 SECTION 611.Appointment of Authenticating Agent 36 SECTION 612.Certain Duties and Responsibilities 37 SECTION 613.Conflicting Interests 37 ARTICLE SEVENHOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 38 SECTION 701.Disclosure of Names and Addresses of Holders 38 SECTION 702.Reports by Trustee 38 SECTION 703.Reports by Company 38 SECTION 704.Company to Furnish Trustee Names and Addresses of Holders 38 ARTICLE EIGHTCONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 39 SECTION 801.Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 39 SECTION 802.Rights and Duties of Successor Corporation 39 SECTION 803.Officers’ Certificate and Opinion of Counsel 39 ARTICLE NINESUPPLEMENTAL INDENTURES 40 SECTION 901.Supplemental Indentures Without Consent of Holders 40 SECTION 902.Supplemental Indentures with Consent of Holders 41 SECTION 903.Execution of Supplemental Indentures 42 SECTION 904.Effect of Supplemental Indentures 42 SECTION 905.Conformity with Trust Indenture Act 42 SECTION 906.Reference in Securities to Supplemental Indentures 42 SECTION 907.Notice of Supplemental Indentures 42 ARTICLE TENCOVENANTS 42 SECTION 1001.Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 42 SECTION 1002.Maintenance of Office or Agency 43 SECTION 1003.Money for Securities Payments to Be Held in Trust 44 SECTION 1004.[Reserved] 45 SECTION 1005.Existence 45 ii SECTION 1006.Maintenance of Properties 45 SECTION 1007.Insurance 45 SECTION 1008.Payment of Taxes and Other Claims 45 SECTION 1009.Provision of Financial Information 45 SECTION 1010.Statement as to Compliance 46 SECTION 1011.Additional Amounts 46 SECTION 1012.Waiver of Certain Covenants 47 ARTICLE ELEVENREDEMPTION OF SECURITIES 47 SECTION 1101.Applicability of Article 47 SECTION 1102.Election to Redeem; Notice to Trustee 47 SECTION 1103.Selection by Trustee of Securities to Be Redeemed 47 SECTION 1104.Notice of Redemption 48 SECTION 1105.Deposit of Redemption Price 49 SECTION 1106.Securities Payable on Redemption Date 49 SECTION 1107.Securities Redeemed in Part 50 ARTICLE TWELVESINKING FUNDS 50 SECTION 1201.Applicability of Article 50 SECTION 1202.Satisfaction of Sinking Fund Payments with Securities 50 SECTION 1203.Redemption of Securities for Sinking Fund 50 ARTICLE THIRTEEN[RESERVED] 51 ARTICLE FOURTEENDEFEASANCE AND COVENANT DEFEASANCE 51 SECTION 1401.Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 51 SECTION 1402.Defeasance and Discharge 51 SECTION 1403.Covenant Defeasance 51 SECTION 1404.Conditions to Defeasance or Covenant Defeasance 52 SECTION 1405.Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 53 ARTICLE FIFTEENMEETINGS OF HOLDERS OF SECURITIES 54 SECTION 1501.Purposes for Which Meetings May Be Called 54 SECTION 1502.Call, Notice and Place of Meetings 54 SECTION 1503.Persons Entitled to Vote at Meetings 54 SECTION 1504.Quorum; Action 54 SECTION 1505.Determination of Voting Rights; Conduct and Adjournment of Meetings 55 SECTION 1506.Counting Votes and Recording Action of Meetings 56 SECTION 1507.Evidence of Action Taken by Holders 56 SECTION 1508.Proof of Execution of Instruments 56 iii GREAT SOUTHERN BANCORP, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (the “TIA”), and Indenture, dated as of , 200: Trust Indenture Act Section IndentureSection Section310(a)(1) 607 (a)(2) 607 (b) 608 Section312(c) 701 Section314(a) 703 (a)(4) 1010 (c)(1) 102 (c)(2) 102 (e) 102 Section315(b) 601 Section316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section317(a)(1) 503 (a)(2) 504 Section318(a) 112 (c) 112 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. iv INDENTURE INDENTURE, dated as of
